                 Case 1:20-cv-01110-SAB Document 3 Filed 08/12/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LATISHA LINDA KAYE WOODS,                         Case No. 1:20-cv-01110-SAB

12                   Plaintiff,                        ORDER GRANTING APPLICATION TO
                                                       PROCEED IN FORMA PAUPERIS AND
13          v.                                         DIRECTING CLERK OF COURT TO ISSUE
                                                       SUMMONS
14   COMMISSIONER OF SOCIAL SECURITY,
                                                       (ECF No. 2)
15                   Defendant.

16

17         Latisha Linda Kaye Woods (“Plaintiff”) filed a complaint on August 10, 2020, along with

18 an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff’s application

19 demonstrates entitlement to proceed without prepayment of fees.
20         Plaintiff is hereby directed to paragraph 1 of the scheduling order to be issued in this

21 action, which directs that the summons and complaint shall be served within 20 days of the

22 filing of the complaint. Plaintiff shall promptly file proof of service with the Court upon

23 completion of service.

24         Accordingly, IT IS HEREBY ORDERED THAT:

25         1.       Plaintiff’s application to proceed in forma pauperis is GRANTED;

26         2.       The Clerk of Court is DIRECTED to issue a summons; and

27         ///

28         ///


                                                   1
                 Case 1:20-cv-01110-SAB Document 3 Filed 08/12/20 Page 2 of 2


 1          3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

 2                  summons, and this order upon the defendant if requested by the plaintiff.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        August 12, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
